DETAILED ACTION
Notice to Applicant
1. Claims 1, 4, 10, 13, and 19 have been amended. Claims 9 and 18 have been canceled. 
2. Claims 1-8, 10-17, and 19 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
The present invention which is a continuation of application 15/685303, which is a continuation of application 14/217143, claims priority to Provisional Application 61/799492, filed on 3/15/2013.   
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 10-14, and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zola et al. (US 2010/0180340 A1), hereinafter “Zola,” in view of “The Federal Class Action Practice Manual,” copyright 1999, hereinafter “Manual,” in view of “Class Action Settlement Structures,” March 2, 2013, hereinafter “SettlementStructures,” in view of BarCoding, April 12, 2010.  
Regarding claims 1, 10, and 19, Zola discloses a method, apparatus, and non-transitory computer-readable medium having program code recorded thereon Zola, Abstract, discloses that the invention relates to systems and method for filing and monitoring electronic claim submissions in proceedings involving a large number of claimants, such as securities class action lawsuits, estate dissolutions, arbitrations, and bankruptcies.  The systems and methods create an easy-to-use and convenient way for institutions and individual claimants to register their claim relief upon judgment or settlement.  Page 3, paragraphs [0039] and [0040] further discloses that the system of the invention includes a series of terminals, using the Internet, such terminals 
receiving client data comprising a plurality of potential claims, each potential claim initiated by a plurality of claimants (Page 1, paragraph [0010] discloses that the invention relates to a method for filing and monitoring electronic claim submissions via a computer server wherein the computer receives information regarding a claimant via the graphical user interface.  This paragraph also discloses the type of information submitted by the claimant.  Page 2, paragraph [0011] discloses that through the robustness of the present method, the invention has application to an institution filing claims in numerous litigations on behalf of its clients, each litigation having potentially hundres of claimants being managed by one institution.  This shows a plurality of classes, which is equivalent to a plurality of potential claims. Further, Page 6, Table 1, discloses that claimants are classified based on Lawsuit Resolutions.  As above, the claims are for a class action lawsuit, so these two citations are showing both a potential claim (i.e. one particular class action), filed by a plurality of claimants (i.e. all the people filing for the particular class action lawsuit), as well as a plurality of potential claims (i.e. several class action lawsuits)); 
identifying a first set of potential claims from the plurality of potential claims qualifying for a class based on eligibility criteria (Page 6, paragraph [0066] discloses that supporting documents can be filed relating to a claim.  Page 7, paragraph [0071] then discloses that the system contacts the end user to request additional information.  The eligibility criteria includes least submitting a plurality of required documents.  Each document that needs to be submitted (i.e. based on paragraph [0066] signed proof of claim form, a signature verification document, etc.) is an eligibility requirement, and because there are a plurality of documents that need to be submitted, these are a plurality of eligibility criteria. Page 2, paragraph [0010] discloses 
In sum, Zola discloses a method and system for receiving class action lawsuit information including a list of claims, claimants, information about a distribution fund, and eligibility criteria.  The method and system then identifies the claimants and classifies them in order to help organize class action lawsuit information and facilitate compensation.  The only difference between Zola and the claimed invention is that Zola does not explicitly state that this is done for a first and second group of claimants wherein the second group is distinguished from the first group based on a change in eligibility requirements, and a difference in settlement distribution is not calculated. 
Specifically, Zola does not disclose: 
calculating a first settlement distribution for the first set of potential claims based on an amount of a settlement distribution fund; 
receiving, from a user, a request to increase the first settlement distribution;
updating eligibility requirements based on the received request; 
identifying a second set of potential claims from the plurality of potential claims qualifying for the class based on the updated eligibility criteria; 
calculating a second settlement distribution; 
determining the second settlement distribution is greater than the first settlement distribution; and 
transmitting the second settlement distribution to the user. 
However, the Examiner asserts that the above limitations represent nothing more than: 1) well-established law relating to filing class action lawsuits and 2) repeating the same steps of Zola for a second group of potential claims (and as such claimants associated with these claims).  Let's first discuss how these limitations amount to simply well-established law relating to filing class action in view of Zola and the secondary reference “Manual.”  
Recall that, as discussed above, Page 1, paragraph [0003] of Zola states that the number of class members may increase over time as additional plaintiffs are identified or the class definition changes.  The class definition may be revised by the court, which might alter the size of the class by excluding or including potential class members.  This is a broad example of an eligibility change that will differentiate between a first plurality of claimants with a first plurality of claims, and a second plurality of claimants with a second plurality of claims.  To expand on this, the Examiner cites Page 10, last paragraph, and Page 11, first paragraph of Manual, which is directed to the Federal Procedures of class action lawsuits, which states that Rule 23(c)(1) specifically empowers district courts to alter or amend class certification orders at any time prior to a decision on the merits.  That power is critical, because scope and contour of a class may change radically as discovery progresses and more information is gathered about the nature of the putative class members' claims.  This means that in class action lawsuits the set of potential claims often times changes from a first subset to a second, more expanded, subset as more information is gathered about the claims (which changes the eligibility requirements).  This is taught by both Zola and Manual.  As such, Manual teaches the following limitations: 
receiving, from a user, a request to increase the first settlement distribution (As above, the change in scope of the class is because of the changing eligibility requirements. This can only ;
updating eligibility requirements based on the received request (As above, the change in scope of the class is because of the changing eligibility requirements.  This also occurs during a second time period because this happens at a later time than when the first subset is defined); 
identifying a second set of potential claims from the plurality of potential claims qualifying for the class based on the updated eligibility criteria (As above, the new eligibility requirements and class definition will further define a second, more expanded, subset of eligible claims, which are associated with eligible claimants); 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Zola with the above-limitations of Manual because this is simply the legally mandated way that class action lawsuits are performed.  The court has the responsibility to expand the potential claims as new information is made available.  Since Zola is directed to improving the organizing and processing of class action lawsuits, it would be obvious to include these common features so that Zola can be used in a wide variety of class action lawsuits, especially when the defined class is changed during discovery.  
Lastly though, the two references do not teach the actual calculations. 
While the argument can be made that this is an inherent feature of any class action lawsuit, for the purposes of expediting compact prosecution, the Examiner will introduce the SettlementStructures limitation which teaches, on Pages 9 and 10, that settlements under Rule 23(b)(1)(B) include an equitable, pro rata distribution. Pro rata necessarily means a difference in settlement distribution is calculated (i.e. pro rata is based on a proportional value). The This also inherently includes the last limitation of transmitting all settlement amounts.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the combination of Zola and Manual to specifically define that the distribution fund is paid on a pro rata basis because this is standard procedure under the FRCP.  It makes for a fair and equitable distribution of funds to all claimants.   
Regarding the new amendments of: 
receiving a set of client documents, each client document comprising a barcode; and 
scanning the barcode of each client document to determine claim information 
However, BarCoding discloses in paragraphs 1-2 that bar coding is used for identification and rapid collection of information. It goes on to state that bar coding is used for a wide range of applications in almost every aspect of business, as well as just how common it is. 
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention for the exact reason stated in BarCoding – quick and rapid collection of information, as well as a simple method for encoding text information that can be easily read by inexpensive electronic scanners. 
apparatus of claims 1 and 10. Zola further teaches wherein a time difference between receiving the update and calculating the settlement distribution is less than a threshold (As should be obvious to one of ordinary skill, class action lawsuits and claims generally have a statute of limitations. This is further evidenced by a specific portion of the form in Fig. 14 that states the expiration month and year. This means that any settlement amounts, including the pro rata amounts of Manual are going to be before a threshold of the statute of limitations. This is further shown in at least Section 33.1, Page 4, of Manual). 
Regarding claims 5 and 13, Zola, Manual, and SettlementStructures disclose the method and apparatus of claims 1 and 10. The combination further teaches: 
receiving a plurality of claim submissions related to the plurality of potential claims (See above, Zola, discussing receiving claim submissions); 
adjudicating the plurality of claim submissions to determine a plurality of eligible claims (Again, Zola teaches determining which claims are eligible); 
determining a pro-rata distribution among the plurality of eligible claims (See SettlementStructures and the rejection to claims 1 and 10 above). 
Regarding claims 7 and 16, the combination of Zola, Manual, and SettlementStructures make obvious the method and system of claims 5 and 14.  The combination further teaches:
receiving a plurality of correspondence related to the plurality of claim submissions (paragraphs [0066] and [0067] teaches a plurality of documents (i.e. correspondence) that are submitted); 
associating each correspondence of the plurality of correspondence with each respective claim submission of the plurality of claim submissions (Table 1 and paragraphs [0066] and [0067] teaches that the documents are associated with their respective claimant (i.e. the person submitting the claim)).     
Regarding claims 8 and 17, the combination of Zola, Manual, and SettlementStructures make obvious the method and system of claims 7 and 16.  Zola further teaches automatically generating, by the specifically programmed claim processing computer system, an audit trial for the associating each correspondence of the plurality of correspondence with each respective claim submission of the plurality of claim submissions (Paragraph [0071] discloses contacting the end user when certain claims are missing documents.  This is an audit trial because the system audits the documents submitted and alerts the claimant if documents are missing for the claims).      
Claims 6 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zola et al. (US 2010/0180340 A1), hereinafter “Zola,” in view of “The Federal Class Action Practice Manual,” copyright 1999, hereinafter “Manual,” in view of “Class Action Settlement Structures,” March 2, 2013, hereinafter “SettlementStructures,” in view of Future Settlement Money, September 17, 2010, hereinafter “Hellerites.” 
Regarding claims 6 and 15, Zola, Manual, and SettlementStructures disclose the method and apparatus of claims 5 and 14. However, none of the references explicitly teach:
 	assigning a distribution priority among the plurality of eligible claims based on the plurality of classes.  However, Hellerites does teach: 
assigning a distribution priority among the plurality of eligible claims based on the plurality of classes (Page 1, paragraph [0001]-[0006] disclose distributing funds to a priority claim first, then to non-priority claims later).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the combination of references to further narrow the way the funds are distributed so that the combination of references can be used for all types of class action lawsuits.  That is, while all of the references disclose the process of filing a class action suit and distributing funds, they do not account for the all of the routine, conventional way that funds might be distributing.  Adding the priority distribution of Hellerites simply furthers the purpose, scope, and usefulness of the combination of references.   
Response to Arguments
Applicant’s arguments are fully considered, but are deemed moot as they relate to newly added claim limitations, which are addressed either with new citations or with a new reference above. 
Note that the 35 U.S.C. 101 rejections are withdrawn because of the new limitations of scanning a barcode and actually transmitting the second settlement amount.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687